United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                             May 14, 2003
                              FOR THE FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk

                                  No. 02-41144
                                Summary Calendar



                          UNITED STATES OF AMERCA,

                                              Plaintiff-Appellee,

                                      versus

                               ROBERTO LUIS LOPEZ,

                                              Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          USDC No. C-02-CR-94-1
                           --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roberto     Luis    Lopez      appeals   his   conviction       and   sentence

following     his    guilty    plea   conviction       for   being    a    felon    in

possession of a firearm.            Lopez argues that the district court

erred    in   enhancing       his   offense    level    pursuant      to    U.S.S.G.

§ 2K2.1(b)(5) based on his possession of a firearm with the intent

to commit another felony offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41144
                                -2-

     Using Lopez’s own statements to the arresting officer, the

Government showed by a preponderance of the evidence that Lopez was

in possession of a firearm and that he had the intent to use the

weapon to commit the felony offense of aggravated assault.    Thus,

the district court did not clearly err in enhancing Lopez’s offense

level pursuant to U.S.S.G. § 2K2.1(b)(5).      See United States v.

Armstead, 114 F.3d 504, 507 (5th Cir. 1997).

     Lopez also argues that the Government failed to prove that the

firearm was in or affected interstate commerce and, thus, his

prosecution violated the Commerce Clause and the Tenth Amendment.

He concedes that this argument is foreclosed by circuit precedent.

See United States v. Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir.

2001), cert. denied, 534 U.S. 1150 (2002).   He raises the issue to

preserve it for Supreme Court review. The judgment of the district

court is AFFIRMED.